DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 6/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (KR 1020160004545, see Machine Translation) in view of Hermann et al. (US 2010/0136413).
Regarding claims 1 and 4, Choo et al. discloses in Figs 1-7, a method (Abstract) for assembling a secondary battery cell module (Abstract) by using an assembling jig (ref 200) including a plurality of guide rods (refs 222) disposed on a jig plate (refs 220 + 230), the method comprising mounting a pack case (P2/¶8-9, describes general pack casing inside/on jig assembly plate) on the jig plate (refs 220 + 230) while the guide 
Choo et al. does not explicitly disclose the pack case comprises lower and upper frames with through holes therein for assembling battery cells therein, with through holes of the lower frame and upper frame at mutually corresponding positions.
Hermann et al. discloses in Figs 1-9, a method of assembling a battery pack ([0021]) utilizing a mounting jig ([0031]), including providing into the mounting jig ([0031]), a lower frame (ref 100) comprising a plurality of through holes (refs 103) into which cylindrical battery cells (refs 210) are mounted (Fig 2), and enclosed with housing members (refs 400, 500, [0029]).  This configuration enhances the simplicity and efficiency of the manufacturing process ([0004], [0005], [0009]).
Hermann et al. and Choo et al. are analogous since both deal in the same field of endeavor, namely, methods of making battery assemblies using jigs.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the upper and lower housing members of Hermann et al. into the method and structure of Choo et al. to enhance the simplicity and efficiency of the overall manufacturing process.  Further, the envisaged structure of Choo et al. and Hermann et al. results in through holes of the upper and lower housing members having mutually corresponding positions.



Regarding claim 6, modified Choo et al. discloses all of the claim limitations as set forth above and also discloses at least one of the plurality of battery cells (refs 210) has a cylindrical shape (Figs 1, 2, 6, 7).

Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 2 discloses mounting a bottom plate on the jig plate while the guide rods are inserted into a plurality of holes in the bottom plate before mounting of the lower frame on the jig plate.
Choo et al. in view of Hermann et al. is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant dependent claim 2.  However, the aforementioned combination does not disclose nor render obvious all of the structural limitations of claim 2 within the scope of instant independent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725